DETAILED ACTION
Claims 1, 5, 8-11 and 16-31 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on April 20, 2021 has been entered.
Claims 1, 5, 8-11 and 16-31 are pending. Claims 23-31 are newly added. Claims 1, 16 and 21-22 are amended. 
Applicant’s arguments, filed April 20, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
Applicant is reminded of his election of the invention of Group I (original claims 1-17), directed to a method of treating Prader-Willi syndrome (PWS) or one or more symptoms thereof comprising administering an effective amount of an oral pharmaceutical formulation comprising cannabidiol (CBD) and a vehicle selected from the group consisting of a lipid, water, ethanol, glycerin, propylene glycol, polyethylene glycol 400 and a combination thereof, and the election of (i) lipid as the single disclosed species of vehicle and (ii) caprylic/capric triglyceride as the single disclosed species of lipid vehicle, as stated in the written reply filed September 14, 2018 and in the telephonic oral election of November 30, 2018, which is still in effect over the claims.
In the claim listing filed April 20, 2021, Applicant seeks addition of new claims 23-24, directed to a method of treating PWS via administering an oral pharmaceutical formulation comprising CBD and a 
Applicant also seeks the addition of new claims 29-30, which depend from claims 1 or 16, respectively, that are presently under examination and are, therefore, incorporated with those claims presently under examination. 
Accordingly, claims 18-22 remain, and claims 25-29 are, withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
Instant claims 1, 5, 8-11, and 16-17 remain, and new claims 23-24 and 30-31 are, under examination and are treated on the merits infra.

Information Disclosure Statement 
	Applicant’s Information Disclosure Statement filed September 10, 2021 (10 pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08, the Examiner has considered the cited references. 

Priority
	Acknowledgement is made of the present application as a continuation-in-part (CIP) of U.S. Patent Application No. 15/499,178, filed April 27, 2017, which is a CIP of U.S. Patent Application No. 15/253,010, filed August 31, 2016, which is a CIP of U.S. Patent Application No. 15/166,476, filed May 27, 2016, which is a CIP of U.S. Patent Application No. 14/815,936, filed July 31, 2015, which is a CIP of U.S. Patent Application No. 14/724,351, filed May 28, 2015, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application Nos. 62/154,660, filed April 29, 2015, and 62/004,495, filed Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
	The disclosure of prior-filed U.S. Provisional Patent Application Nos. 62/004,495, filed May 29, 2014, or 62/154,660, filed April 29, 2015, fail to provide adequate written description and/or enabling guidance in the manner provided by 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph, for one or more claims of this application. The ‘495 or ‘660 applications fail to provide adequate written support or enabling guidance for a method of treating PWS via administering to a subject in need of such treatment an effective amount of an oral pharmaceutical formulation of CBD and caprylic/capric triglycerides within the recited ranges, wherein the effective amount results in the administration of “about 10 to about 40 milligrams of cannabidiol per kilogram body weight of the subject per day” (claims 1, 16, 23, 24), or more narrowly “about 40 milligrams of cannabidiol per kilogram body weight of the subject per day” (claims 30-31). Similar deficiencies are also found in prior-filed U.S. Patent Application No. 14/724,351, filed May 28, 2015; U.S. Patent Application No. 14/815,936, filed July 31, 2015; U.S. Patent Application No. 15/166,476, filed May 27, 2016; U.S. Patent Application No. 15/253,010, filed August 31, 2016; or U.S. Patent Application No. 15/499,178, filed April 27, 2017, which are each also devoid of sufficient written support and/or enabling guidance for the method as instantly claimed in the recited CBD dosages. As such, a thorough review of each of the prior-filed ‘495, ‘660, ‘351, ‘936, ‘476, ‘010 or ‘178 disclosures reveals that they each provide inadequate support and/or enabling guidance for the methods as presented and under examination. 
	The effective filing date of claims 1, 5, 8-11, 16-17, 23-24 and 30-31 is, therefore, September 22, 2017, which is the filing date of the instant application. 
	The Examiner will revisit the issue of priority as necessary each time the claims are amended. 
Objection to the Specification (New Grounds of Objection)
The disclosure is objected to because of the following informalities: 
At p.105, para.[000325] of the as-filed specification, Applicant recites “[t]here was a dose-response decrease in weight gain with the maximum effect seen at the 40 mg/kg/day dose (Figure 11)”, but there is no Fig.11 submitted in the instant application. Applicant’s originally filed drawings of September 22, 2017, as well as the replacement drawings filed October 19, 2017, contain only 10 figures, so it is unclear to which Fig.11 Applicant refers. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1, 5, 8-11, 16-17, 24 and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitation directed to the oral pharmaceutical formulation of CBD as defined in claims 1, 16 or 24 in which “the pharmaceutical formulation is substantially free of a surfactant” (claims 1, 16, 24). 

A full and complete consideration of these cited portions of Applicant’s as-filed specification fails to reveal explicit, implicit or inherent written support for Applicant’s limitation of newly amended claims 1 and 16, or newly added claim 24, in which the recited formulation is “substantially free of a surfactant”. 
The sole description pertaining to the use of a surfactant per se appears at p.83, para.[000283] of the as-filed specification, where Applicant describes a study of “cannabidiol or cannabidiol plus delta-9-tetrahydrocannabinol (cannabidiol/delta-9-tetrahydrocannabinol 1:1) [that] can inhibit glioblastoma multiforme progression and enhance the activity of temozolomide” (p.82, para.[000281]), further stating that “[t]he cannabinoids were dissolved in a mixture of 3% ethanol, 3% surfactant and 94% saline, and temozolomide was dissolved in 30% dimethyl sulfoxide and 70% saline” (p.83, para.[00283]). 
Such disclosure fails to provide adequate written support for Applicant to now claim an oral pharmaceutical formulation comprising about 8% to about 31% (w/w) CBD and about 58% to about 90% (w/w) caprylic/capric triglyceride, in which the purity of the CBD is >98%, and specifically “wherein the pharmaceutical formulation is substantially free of a surfactant” (claim 1). At best, the as-filed specification describes the formulation of CBD with ethanol, saline and a surfactant, but such disclosure fails to support the specific exclusion of a surfactant per se from a wholly distinct formulation – in this case, an oral formulation of CBD with caprylic/capric triglycerides within the recited ranges. Also, Applicant’s disclosure of lipid formulations of CBD with caprylic/capric triglycerides that incidentally do not incorporate a surfactant (such as those allegedly of Tables 24-25) fails to provide sufficient written support to now positively and definitively require the formulation to substantially exclude this specific component. This is because “[t]he mere absence of a positive recitation is not basis for an exclusion”, as “[a]ny negative limitation or exclusionary proviso must have basis in the original disclosure” and an element “may be explicitly excluded in the claims” in the case that “alternative elements are positively recited in the any surfactant into the recited oral pharmaceutical formulation of CBD. This concept, then, newly added in claim 1 constitutes a narrowing of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification. 
As dependent claims 5, 8-11 and 30 each propagate this deficiency of claim 1, they must also be rejected on the same grounds applied thereto. 
Similar rationale applies also to Applicant’s claims 16 (as well as dependent claims 17 and 31) and 24, which recite this same exclusionary limitation as claim 1 (“wherein the pharmaceutical formulation is substantially free of a surfactant”) and, thus, suffer from the same deficiency as claim 1 above. 
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to the oral pharmaceutical formulation of CBD as defined in claims 1, 16 or 24, in which “the pharmaceutical formulation is substantially free of a surfactant” (claims 1, 16, 24). 
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



2.	Claims 1, 5, 8-11, 16-17, 23-24 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, Applicant recites “[a] method of treating Prader-Willi syndrome” via “administering to a subject in need thereof an effective amount of an oral pharmaceutical formulation” comprising CBD, which renders the claim indefinite because the “need” of the recited subject is not clearly set forth. For example, it is unclear if the subject is (i) in need of treatment for PWS, or (ii) in need of the oral pharmaceutical CBD formulation for any therapeutic purpose. Similar ambiguity exists also in claims 16 and 23-24, which each recite substantially identical claim language. Clarification is required. 
	As claims 5, 8-11 and 30 do not remedy this point of ambiguity in claim 1, they must also be rejected on the same grounds as applied to claim 1 above. 
	In claim 9, the limitation “from about 60% to about 89% w/w of caprylic/capric triglyceride and alpha-tocopherol” renders the claim indefinite because it is unclear if Applicant claims (i) about 60% to about 89% (w/w) caprylic/capric triglyceride, and alpha-tocopherol, or (ii) about 60% to about 89% (w/w) of, collectively, caprylic/capric triglyceride and alpha-tocopherol in combination. Clarification is required. 
	For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1, 5, 8-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kottayil et al. (WO 2006/063109 A2; 2006) in view of Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011) and Flockhart et al. (U.S. Patent Application Publication No. 2006/0167283 A1; 2006), further in view of Holsen et al. (“Neural Mechanisms Underlying Hyperphagia in Prader-Willi Syndrome”, Obesity, 2006; 14(6):1028-1037) and Scopinho et al. (“Cannabidiol Inhibits the Hyperphagia Induced by Cannabinoid-1 or Serotonin-1A Receptor Agonists”, Pharmacology, Biochemistry and Behavior, 2011; 98:268-272). 
All references are already of record.
Kottayil et al. teaches a stabilized oral soft gelatin capsule dosage form comprising a therapeutically effective amount of a cannabinoid dispersed in an oil-based carrier and a stabilizer that provides a room-temperature stable formulation for at least one year (p.6, para.[0026]). Kottayil et al. teaches that the oil-based carrier is a triglyceride selected from, e.g., caprylic/capric glycerides (thereby providing for “caprylic/capric triglycerides” as claimed; p.9, para.[0041]). Kottayil et al. teaches that the stabilizer is an antioxidant, e.g., alpha-tocopherol, ascorbyl palmitate, disodium EDTA, etc., or combinations thereof, and is contained in the formulation in an amount of from about 0.001-10% by weight (p.11, para.[0047]-[0048]). Kottayil et al. teaches that the cannabinoid is about 0.05-90% by weight, preferably about 0.1-50% by weight of the dosage form (p.11, para.[0049]). Kottayil et al. defines 
Kottayil et al. differs from the instant claims only insofar as it does not explicitly teach (i) caprylic/capric triglyceride in the recited amounts (about 58-90% (w/w), claims 1, 16; about 60-89% (w/w), claim 9; about 89% (w/w), claim 10; about 68% (w/w), claim 11); (ii) the incorporation of CBD that is >98% pure (claims 1, 16); or (iii) administration of the resultant CBD composition for treating PWS or one or more symptoms thereof in an effective amount that administers from about 10-40 mg/kg/day CBD (claims 1, 16), particularly wherein the symptom is hyperphagia (claim 17). 
Murty et al. teaches a stabilized oral delivery system for cannabinoids that comprises an oily medium with at least one surfactant to promote self-emulsification (abstract; p.2, para.[0026]; p.5, para.[0080]). Murty et al. teaches that the oily medium comprises, e.g., triglycerides, mixed glycerides, etc., and further teaches preferred forms of triglycerides and/or mixed glycerides for use in the cannabinoid formulation, including medium chain glycerides, such as caprylic/capric triglycerides derived from coconut oil or palm seed oil (LABRAFAC, MIGLYOL 810, MIGLYOL 812, etc.; p.5, para.[0082]-[0085]). Murty et al. teaches that the oily medium constitutes from about 5-90%, preferably 10-80%, or most preferably about 20-80%, by weight of the formulation (p.7, para.[0103]). 
Flockhart et al. teaches that pure preparations of CBD are effective for pharmaceutical use by eliminating psychoactive contaminants, such as THC (p.1, para.[0016]). Flockhart et al. teaches substantially pure CBD synthesized from a CBD-containing extract of plant material, dissolving the extract in solvent to form a solution, removing insoluble material from the solution and evaporating the solvent from the solution to obtain substantially pure CBD (p.1, para.[0018]). Flockhart et al. teaches that the substantially pure CBD yielded from this process is at least 98%, more preferably 99%, or most preferably 99.5% pure (p.1, para.[0019]). 
	Holsen et al. teaches that PWS is a genetic disorder associated with developmental delay, obesity, and obsessive behavior related to food consumption (abstract). Holsen et al. teaches that extreme hyperphagia is characteristic of PWS, leading to obesity and resulting in consumption of up to 
	Scopinho et al. teaches that CBD is a constituent of Cannabis sativa that does not cause the typical psychological effects of 9-THC, instead demonstrating antipsychotic, anxiolytic, antidepressant and neuroprotective effects (col.2, para.3, p.268-col.1, para.1, p.269). Scopinho et al. teaches an experimental study of 20 mg/kg CBD administered intraperitoneally as an injection solution of CBD suspended in polyoxyethylenesorbitan monooleate (TWEEN 80) 2% and saline vehicle to rats who were subsequently treated with the CB1 receptor agonist WIN55,212-2 or the 5-HT1A agonist 8-OH-DPAT to induce hyperphagia (2.2 “Drug Injections”, p.269; 2.3.2 “Experiment 2-Effect of CBD on Hyperphagia Induced by WIN55,212-2”, p.269; 2.3.3 “Experiment 3-Effect of CBD on Hyperphagia Induced by 8-OH-DPAT”, p.269). Scopinho et al. teaches that 20 mg/kg CBD was effective to decrease hyperphagia induced by WIN55,212-2 or 8-OH-DPAT in fasted and fed rats (3.2 “Effect of CBD on Hyperphagia Induced by WIN55,212-2”, p.269; 3.3 “Effect of CBD on Hyperphagia Induced by 8-OH-DPAT”, p.269; col.1, para.1, p.270). Scopinho et al. teaches that CBD specifically attenuated the hyperphagic stimulus of the CB1 agonist WIN55,212-2 or the 5-HT1A agonist 8-OH-DPAT, which indicates that CBD may be effective for the treatment of eating disorders by acting as a food intake regulator (abstract; col.2, para.4, p.270; col.1, para.1, p.271). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in employing the caprylic/capric triglyceride oil-based carrier of Kottayil et al. in an amount of about 5-90% by weight of the stabilized oral dosage form because Murty et al. teaches the use of about 5-90% by weight of a caprylic/capric triglyceride oily carrier for use in an oral delivery system for cannabinoid administration. The skilled artisan would have been motivated to consider Murty's disclosed oral cannabinoid formulation to determine the amount of oily medium necessary to solubilize and stabilize the cannabinoid in a dosage formulation suitable for oral delivery. The ordinarily skilled artisan would have viewed Murty's use of an oily medium to stabilize his cannabinoid formulation to be relevant to determining the amount of oil-based carrier necessary to stabilize another oral cannabinoid formulation, such as that of Kottayil et al. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate about 5-90% by weight caprylic/capric triglyceride oil-based carrier – or amounts within this range - in Kottayil’s stabilized oral cannabinoid formulation in view of Murty's teaching of another stabilized oral cannabinoid delivery system that employs 5-90% of a similar oil carrier to stabilize the cannabinoid.
In claims 1 and 16, Applicant requires “about 8% to about 31% w/w” CBD and “about 58% to about 90% caprylic/capric triglyceride” in the recited oral pharmaceutical formulation. 
	In claim 9, Applicant requires “about 8% to about 31% w/w” CBD and “about 60% to about 89% w/w” caprylic/capric triglyceride in the recited oral pharmaceutical formulation. 
	In claim 10, Applicant requires “about 10% w/w” CBD and “about 89% w/w” caprylic/capric triglyceride in the recited oral pharmaceutical formulation. 
	In claim 11, Applicant requires “about 31% w/w” CBD and “about 68% w/w” caprylic/capric triglyceride in the recited oral pharmaceutical formulation. 
Kottayil et al. teaches the preferable incorporation of 0.1-50% cannabinoid by weight of the formulation, further teaching that the cannabinoid used may be CBD. The teachings in Kottayil et al., therefore, clearly teach the incorporation of the cannabinoid (in this case, CBD) in amounts that clearly circumscribe Applicant’s instantly claimed range of about 8-31% (w/w) CBD (claims 1, 9), about 10% (w/w) CBD (claim 10) or about 31% (w/w) CBD (claim 11). MPEP §2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
The teachings of Kottayil et al. in view of Murty et al. suggest the incorporation of about 5-90% by weight of the oil-based carrier in Kottayil’s composition, as discussed above. Kottayil et al. explicitly discloses the use of caprylic/capric triglycerides as the oil-based carrier of the stabilized oral cannabinoid prima facie case of obviousness exists.” MPEP §2144.05(I) (quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in employing the >98% pure CBD as prepared via Flockhart et al. in the pharmaceutical formulation of Kottayil et al. as modified by Murty et al. because Kottayil et al. teaches the use of CBD as the cannabinoid of his stabilized oral formulation and Flockhart et al. teaches the use of pure CBD preparations in pharmaceutical formulations. The skilled artisan would have been motivated to use this >98% pure CBD as part of the formulation of Kottayil et al. as modified by Murty et al. because the substantially pure CBD would have been reasonably expected to provide the beneficial pharmacological effects of CBD without the psychoactive contaminants (THC, e.g.) typically found in CBD preparations. It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kottayil’s stabilized oral pharmaceutical formulation with Flockhart’s >98% pure CBD as instantly claimed.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in administering Kottayil’s oral CBD formulation as modified by Murty et al. and Flockhart et al. above to a PWS subject because Holsen et al. teaches that subjects with PWS were known to exhibit extreme hyperphagia and Scopinho et al. teaches that daily systemic administration of CBD was effective to decrease hyperphagia resulting from hyperphagic stimuli. The ordinarily skilled artisan would have been motivated to administer the oral CBD formulation of Kottayil et al. as modified by Murty et al. and Flockhart et al. above to a subject with PWS to specifically decrease hyperphagia that occurs as a result of PWS by functioning as a food intake regulator to attenuate the excessive food intake that occurs in such subjects, a condition that leads to intractable obesity. It would, prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer Kottayil’s oral CBD formulation containing a caprylic/capric triglyceride carrier – as modified by Murty et al. and Flockhart et al. above - to a PWS subject for the treatment of hyperphagia by regulating the hyperphagic stimulus associated with this syndrome. 
	The ordinarily skilled artisan would have also found it prima facie obvious to administer Kottayil’s oral CBD formulation as modified by Murty et al. and Flockhart et al. above in an amount effective to administer 20 mg/kg per day CBD because Scopinho teaches that systemic administration of 20 mg/kg per day CBD was effective to decrease hyperphagia (a well-known characteristic of PWS, which leads to obesity, as documented by Holsen et al. above) and, therefore, would have been reasonably expected to decrease hyperphagia associated with PWS in at least a substantially similar quantity.
	In claims 1 and 16, Applicant recites “wherein the pharmaceutical [CBD] formulation is substantially free of a surfactant”.
	As Kottayil’s stabilized cannabinoid oral formulation does not explicitly require the inclusion of a surfactant into the formulation, and further as the proposed modifications to Kottayil’s formulation also are not dependent upon the inclusion of a surfactant, the prior art teachings as combined above clearly meet Applicant’s limitation in which the recited CBD formulation is “substantially free of surfactant”. 
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

4.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kottayil et al. (WO 2006/063109 A2; 2006) in view of Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011) and Flockhart et al. (U.S. Patent Application Publication No. 2006/0167283 A1; 2006), further in view of Holsen et al. (“Neural Mechanisms Underlying Hyperphagia in Prader-Willi Syndrome”, Obesity, 2006; 14(6):1028-1037) and Scopinho et al. (“Cannabidiol Inhibits the Hyperphagia Induced by Cannabinoid-1 or Serotonin-1A Receptor Agonists”, Pharmacology, Biochemistry and Behavior, 2011; 98:268-272), 
as applied above to claims 1, 5, 8-11 and 16-17, 

Kottayil in view of Murty and Flockhart, further in view of Holsen and Scopinho, as applied above to claims 1, 5, 8-11 and 16-17.
Kottayil in view of Murty and Flockhart, further in view of Holsen and Scopinho, differ from the instant claim only insofar as they do not explicitly teach (i) incorporation of a sweetener within the range of 0.01-2% (w/w), or (ii) incorporation of a flavoring agent within the range of 0.01-1% (w/w) (claim 24).
Goskonda et al. teaches sweeteners suitable for incorporation into stable liquid oral cannabinoid formulations, such as sucrose, fructose, sucralose, sorbitol, xylitol, saccharin, or combinations thereof, as a sweetening agent (col.10, l.35-47; col.14, l.42-47). Goskonda et al. exemplifies the use of saccharin sodium as the sweetener of the stable liquid oral cannabinoid formulation incorporated within the range of about 0.1-5% by weight of the formulation (col.10, l.85-47). Goskonda et al. further teaches the incorporation of a flavoring agent into the stable liquid oral cannabinoid formulation, such as mint, raspberry, orange, lemon, grapefruit, etc., and exemplifies the use of 0-5% (w/w) flavoring agent, preferably 0-1% (w/w) flavoring agent, in a stable oral cannabinoid solution (col.12, l.3-6; col.14, l.42-47; col.26, l.60-col.27, l.6).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in incorporating a sweetener and flavoring agent into the stable liquid oral CBD formulation of Kottayil et al. as modified by Murty et al. and Flockhart et al. because Goskonda et al. teaches the use of sweetening agents and flavoring agents as additive components of stable liquid oral cannabinoid formulations. The skilled artisan would have found it prima facie obvious to incorporate a sweetener and flavoring agent into the composition in view of the skilled artisan’s motivation to provide a palatable pharmaceutical product for oral administration.
The ordinarily skilled artisan would have also found it prima facie obvious to employ the sweetener within the range of 0.01-2% (w/w) because Goskonda et al. teaches the use of a saccharin sodium sweetener within the range of 0.1-5% (w/w) in the stable liquid oral cannabinoid formulation, and the flavoring agent within the range of 0.01-1% (w/w) because Goskonda et al. teaches the use of a prima facie obvious. Again, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP §2144.05(l) (quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
	In claim 24, Applicant requires “from 0.01 to 1% w/w” alpha-tocopherol. 
Kottayil et al. teaches the preferable incorporation of the antioxidant stabilizer in an amount from about 0.001-10% by weight, further teaching that the antioxidant stabilizer is, e.g., alpha-tocopherol. The teachings in Kottayil et al., therefore, clearly teach the incorporation of the stabilizer (in this case, alpha-tocopherol) in an amount that clearly circumscribes Applicant’s instantly claimed range of 0.01-1% (w/w) (claim 24). MPEP §2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

5.	Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kottayil et al. (WO 2006/063109 A2; 2006) in view of Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011) and Flockhart et al. (U.S. Patent Application Publication No. 2006/0167283 A1; 2006), further in view of Holsen et al. (“Neural Mechanisms Underlying Hyperphagia in Prader-Willi Syndrome”, Obesity, 2006; 14(6):1028-1037) and Scopinho et al. (“Cannabidiol Inhibits the Hyperphagia Induced by Cannabinoid-1 or Serotonin-1A Receptor Agonists”, Pharmacology, Biochemistry and Behavior, 2011; 98:268-272), 
as applied above to claims 1, 5, 8-11 and 16-17, 
Pharmacology Biochemistry & Behavior, 1976; 4(5):591-599). 
Kottayil in view of Murty and Flockhart, further in view of Holsen and Scopinho, as applied above to claims 1, 5, 8-11 and 16-17.
Kottayil in view of Murty and Flockhart, further in view of Holsen and Scopinho, differ from the instant claims only insofar as they do not explicitly teach the administration of the CBD composition in an amount that results in administration of “about 40 milligrams of cannabidiol per kilogram body weight of the subject per day” (claims 30-31). 
Sofia et al. teaches an experimental study of the effects of 9-THC, cannabinol or CBD on food and water consumption following intraperitoneal injection of 9-THC, cannabinol or CBD to rats (abstract; col.2, para.2-3, p.591). Sofia et al. teaches that administration of 50 mg/kg CBD was effective to produce a highly significant anorexic action following administration, as evidenced by a significant reduction in food and water consumption (Table 2, p.592; col.1, para.1, p.592; col.1, para.3, p.593). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering Kottayil’s oral CBD formulation as modified by Murty et al. and Flockhart et al. above to a PWS subject in an amount effective to administer about 40 mg/kg per day CBD (claims 30, 31) because Sofia et al. demonstrates that systemic administration of 50 mg/kg (necessarily a per day quantity on the day it was administered) CBD was effective to yield a significant reduction in food intake. Such teachings, when coupled with Scopinho’s teachings demonstrating that systemic administration of 20 mg/kg per day CBD was effective to decrease hyperphagia by attenuating excessive food intake, would have suggested to the ordinarily skilled artisan that such food consumption regulating effects of CBD would have been reasonably observed with doses of CBD up to at least the 50 mg/kg per day dosage exemplified in Sofia’s teachings. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dosage of CBD to be greater than Scopinho’s 20 mg/kg per day dosage in view of Sofia’s teachings demonstrating the preserved efficacy of CBD at a higher dose of 50 mg/kg per 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

6.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kottayil et al. (WO 2006/063109 A2; 2006) in view of Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011) and Goskonda et al. (U.S. Patent No. 8,222,292 B2; 2012, cited by Applicant on the 09/10/21 IDS), further in view of Holsen et al. (“Neural Mechanisms Underlying Hyperphagia in Prader-Willi Syndrome”, Obesity, 2006; 14(6):1028-1037) and Scopinho et al. (“Cannabidiol Inhibits the Hyperphagia Induced by Cannabinoid-1 or Serotonin-1A Receptor Agonists”, Pharmacology, Biochemistry and Behavior, 2011; 98:268-272). 
Kottayil et al. teaches a stabilized oral soft gelatin capsule dosage form comprising a therapeutically effective amount of a cannabinoid dispersed in an oil-based carrier and a stabilizer that provides a room-temperature stable formulation for at least one year (p.6, para.[0026]). Kottayil et al. teaches that the oil-based carrier is a triglyceride selected from, e.g., caprylic/capric glycerides (thereby providing for “caprylic/capric triglycerides” as claimed; p.9, para.[0041]). Kottayil et al. teaches that the stabilizer is an antioxidant, e.g., alpha-tocopherol, ascorbyl palmitate, disodium EDTA, etc., or combinations thereof, and is contained in the formulation in an amount of from about 0.001-10% by weight (p.11, para.[0047]-[0048]). Kottayil et al. teaches that the cannabinoid is about 0.05-90% by weight, preferably about 0.1-50% by weight of the dosage form (p.11, para.[0049]). Kottayil et al. defines the cannabinoids suitable for use in the dosage form, including CBD (p.15-16, para.[0064]). Kottayil et al. 
Kottayil et al. differs from the instant claim only insofar as it does not explicitly teach (i) caprylic/capric triglyceride in the recited amount (about 58-90% (w/w), claim 23); (ii) the incorporation of 0.01-2% (w/w) sweetener and 0.01-1% (w/w) flavoring agent (claim 23); or (iii) administration of the resultant CBD composition for treating PWS in an effective amount that administers from about 10-40 mg/kg per day CBD (claim 23). 
Murty et al. teaches a stabilized oral delivery system for cannabinoids that comprises an oily medium with at least one surfactant to promote self-emulsification (abstract; p.2, para.[0026]; p.5, para.[0080]). Murty et al. teaches that the oily medium comprises, e.g., triglycerides, mixed glycerides, etc., and further teaches preferred forms of triglycerides and/or mixed glycerides for use in the cannabinoid formulation, including medium chain glycerides, such as caprylic/capric triglycerides derived from coconut oil or palm seed oil (LABRAFAC, MIGLYOL 810, MIGLYOL 812, etc.; p.5, para.[0082]-[0085]). Murty et al. teaches that the oily medium constitutes from about 5-90%, preferably 10-80%, or most preferably about 20-80%, by weight of the formulation (p.7, para.[0103]). 
Goskonda et al. teaches sweeteners suitable for incorporation into stable liquid oral cannabinoid formulations, such as sucrose, fructose, sucralose, sorbitol, xylitol, saccharin, or combinations thereof, as a sweetening agent (col.10, l.35-47; col.14, l.42-47). Goskonda et al. exemplifies the use of saccharin sodium as the sweetener of the stable liquid oral cannabinoid formulation incorporated within the range of about 0.1-5% by weight of the formulation (col.10, l.85-47). Goskonda et al. further teaches the incorporation of a flavoring agent into the stable liquid oral cannabinoid formulation, such as mint, raspberry, orange, lemon, grapefruit, etc., and exemplifies the use of 0-5% (w/w) flavoring agent, preferably 0-1% (w/w) flavoring agent, in a stable oral cannabinoid solution (col.12, l.3-6; col.14, l.42-47; col.26, l.60-col.27, l.6).
	Holsen et al. teaches that PWS is a genetic disorder associated with developmental delay, obesity, and obsessive behavior related to food consumption (abstract). Holsen et al. teaches that extreme hyperphagia is characteristic of PWS, leading to obesity and resulting in consumption of up to 
	Scopinho et al. teaches that CBD is a constituent of Cannabis sativa that does not cause the typical psychological effects of 9-THC, instead demonstrating antipsychotic, anxiolytic, antidepressant and neuroprotective effects (col.2, para.3, p.268-col.1, para.1, p.269). Scopinho et al. teaches an experimental study of 20 mg/kg CBD administered intraperitoneally as an injection solution of CBD suspended in polyoxyethylenesorbitan monooleate (TWEEN 80) 2% and saline vehicle to rats who were subsequently treated with the CB1 receptor agonist WIN55,212-2 or the 5-HT1A agonist 8-OH-DPAT to induce hyperphagia (2.2 “Drug Injections”, p.269; 2.3.2 “Experiment 2-Effect of CBD on Hyperphagia Induced by WIN55,212-2”, p.269; 2.3.3 “Experiment 3-Effect of CBD on Hyperphagia Induced by 8-OH-DPAT”, p.269). Scopinho et al. teaches that 20 mg/kg CBD was effective to decrease hyperphagia induced by WIN55,212-2 or 8-OH-DPAT in fasted and fed rats (3.2 “Effect of CBD on Hyperphagia Induced by WIN55,212-2”, p.269; 3.3 “Effect of CBD on Hyperphagia Induced by 8-OH-DPAT”, p.269; col.1, para.1, p.270). Scopinho et al. teaches that CBD specifically attenuated the hyperphagic stimulus of the CB1 agonist WIN55,212-2 or the 5-HT1A agonist 8-OH-DPAT, which indicates that CBD may be effective for the treatment of eating disorders by acting as a food intake regulator (abstract; col.2, para.4, p.270; col.1, para.1, p.271). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in employing the caprylic/capric triglyceride oil-based carrier of Kottayil et al. in an amount of about 5-90% by weight of the stabilized oral dosage form because Murty et al. teaches the use of about 5-90% by weight of a caprylic/capric triglyceride oily carrier for use in an oral delivery system for cannabinoid administration. The skilled artisan would have been motivated to consider Murty's disclosed oral cannabinoid formulation to determine the amount of oily medium necessary to solubilize and stabilize the cannabinoid in a dosage formulation suitable for oral delivery. The ordinarily skilled artisan would have viewed Murty's use of an oily medium to stabilize his cannabinoid formulation to be relevant to determining the amount of oil-based carrier necessary to stabilize another oral cannabinoid formulation, such as that of Kottayil et al. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate about 5-90% by weight caprylic/capric triglyceride oil-based carrier – or amounts within this range - in Kottayil’s stabilized oral cannabinoid formulation in view of Murty's teaching of another stabilized oral cannabinoid delivery system that employs 5-90% of a similar oil carrier to stabilize the cannabinoid.
In claim 23, Applicant requires “about 8% to about 32% w/w” CBD and “about 58% to about 90% w/w caprylic/capric triglyceride” in the recited oral pharmaceutical formulation. 
Kottayil et al. teaches the preferable incorporation of 0.1-50% cannabinoid by weight of the formulation, further teaching that the cannabinoid used may be CBD. The teachings in Kottayil et al., therefore, clearly teach the incorporation of the cannabinoid (in this case, CBD) in amounts that clearly circumscribe Applicant’s instantly claimed range of about 8-32% (w/w) CBD (claim 23). MPEP §2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
The teachings of Kottayil et al. in view of Murty et al. suggest the incorporation of about 5-90% by weight of the oil-based carrier in Kottayil’s composition, as discussed above. Kottayil et al. explicitly discloses the use of caprylic/capric triglycerides as the oil-based carrier of the stabilized oral cannabinoid formulation. Thus, Kottayil et al. in view of Murty et al. suggest the incorporation of the caprylic/capric triglyceride carrier within the range of about 5-90% (w/w), which clearly circumscribes Applicant’s instantly claimed range of about 58-90% (w/w) caprylic/capric triglyceride (claim 23). Again, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP §2144.05(I) (quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in incorporating a sweetener and flavoring agent into prima facie obvious to incorporate a sweetener and flavoring agent into the composition in view of the skilled artisan’s motivation to provide a palatable pharmaceutical product for oral administration.
The ordinarily skilled artisan would have also found it prima facie obvious to employ the sweetener within the range of 0.01-2% (w/w) because Goskonda et al. teaches the use of a saccharin sodium sweetener within the range of 0.1-5% (w/w) in the stable liquid oral cannabinoid formulation, and the flavoring agent within the range of 0.01-1% (w/w) because Goskonda et al. teaches the use of a flavoring agent within the range of 0-1% (w/w) in the stable liquid oral cannabinoid formulation — ranges that clearly meet and/or overlap Applicant’s instantly claimed ranges, thereby rendering such claimed ranges prima facie obvious. Again, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP §2144.05(l) (quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in administering Kottayil’s oral CBD formulation as modified by Murty et al. and Goskonda et al. above to a PWS subject because Holsen et al. teaches that subjects with PWS were known to exhibit extreme hyperphagia and Scopinho et al. teaches that daily systemic administration of CBD was effective to decrease hyperphagia resulting from hyperphagic stimuli. The ordinarily skilled artisan would have been motivated to administer the oral CBD formulation of Kottayil et al. as modified by Murty et al. and Goskonda et al. above to a subject with PWS to specifically decrease hyperphagia that occurs as a result of PWS by functioning as a food intake regulator to attenuate the excessive food intake that occurs in such subjects, a condition that leads to intractable obesity. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer Kottayil’s oral CBD formulation containing a caprylic/capric triglyceride carrier – as modified by Murty and Goskonda above - to a PWS subject for the treatment of hyperphagia by regulating the hyperphagic stimulus associated with this syndrome. 
prima facie obvious to administer Kottayil’s oral CBD formulation as modified by Murty et al. and Goskonda et al. above in an amount effective to administer 20 mg/kg per day CBD because Scopinho teaches that systemic administration of 20 mg/kg per day CBD was effective to decrease hyperphagia (a well-known characteristic of PWS, which leads to obesity, as documented by Holsen et al. above) and, therefore, would have been reasonably expected to decrease hyperphagia associated with PWS in at least a substantially similar quantity.
	In claim 23, Applicant requires “from 0.01 to 1% w/w” alpha-tocopherol. 
Kottayil et al. teaches the preferable incorporation of the antioxidant stabilizer in an amount from about 0.001-10% by weight, further teaching that the antioxidant stabilizer is alpha-tocopherol. The teachings in Kottayil et al., therefore, clearly teach the incorporation of the stabilizer (in this case, alpha-tocopherol) in an amount that clearly circumscribes Applicant’s instantly claimed range of 0.01-1% (w/w) (claim 23). MPEP §2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejections under AIA  35 U.S.C. §103 in view of the submitted amendments (Remarks, p.6-9). 
Applicant’s amendments have been fully and carefully considered, and the previously applied rejections under AIA  35 U.S.C. §103 have been withdrawn in view of Applicant’s amendments to the claims. However, upon reconsideration of the claims as amended in view of the cited prior art references, new grounds of rejection are necessitated and are set forth infra. 
sic] doses in Scopinho were inflated from the dose specified, as commercial cannabidiol at the time were of low purity” (Remarks, p.7). 
 The arguments have been fully and carefully considered, but are not found persuasive. 
As an initial matter, Applicant should note that claims 1 and 16, as well as newly added claims 23-24, are directed to the administration of the recited oral formulation in an effective amount that administers about 10-40 mg/kg per day CBD, which clearly circumscribes Scopinho’s exemplified dosage of 20 mg/kg per day of CBD to mitigate hyperphagia. The distinction of CBD dosage that Applicant urges at least with regard to these claims is untenable, in view of Scopinho’s teachings. 
Regarding Applicant’s newly added claims 30-31 directed to the administration of higher doses of CBD, Applicant’s position that Scopinho’s teachings are limited only to CBD dosages of 20 mg/kg per day or less cannot be accepted in view of the newly cited teachings to Sofia et al. set forth above. In the instant case, although Scopinho’s experimental study used 20 mg/kg per day CBD, Sofia et al. provides teachings probative of establishing that the food consumption modulating effect of CBD was also observed in higher doses, such as 50 mg/kg per day – thereby clearly suggesting that amounts within the range of 20 mg/kg per day and 50 mg/kg per day would be reasonably effective for this therapeutic purpose of modulating food consumption (an effect that would have been therapeutically beneficial in modulating excessive food intake and hyperphagia associated with PWS). 
To the extent that Applicant alleges that Scopinho’s teachings were really limited to low doses of CBD because of low purity CBD, Applicant provides no evidence in support of this allegation aside from his own speculation, which is unavailing. As the Examiner may not take official notice of facts (see MPEP §2144.03 (“[A]ssertions of technical facts in the areas of esoteric technology or specific knowledge of the prior art must always be supported by citation to some reference work recognized as standard in the pertinent art”)), so Applicant must be held to the same standard. Also, see MPEP §2145, which states In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)). Note, further, that MPEP §716.01(c) clearly establishes that arguments presented in support of an assertion of, e.g., inoperability of the prior art, must be supported by appropriate evidence – not simply arguments of counsel.
Finally, Applicant presents a traversal of “[c]laims 18 and 23-25” as “allegedly being obvious over” Kottayil in view of Murty and Flockhart (Remarks, p.8-9). This is clearly erroneous, as claim 18 is withdrawn from examination, and claims 23-25 are only now newly added in the instant case. Additionally, Applicant fails to address the fact that no such rejection of any claims in the instant case was set forth over Kottayil in view of Murty and Flockhart alone. As such, it is wholly unclear to what rejection Applicant intends to refer in his remarks. Since no such rejection is pending, the remarks as presented at p.8-9 of the April 20, 2021 remarks will not be further treated on the merits. 
For these reasons supra, rejection of claims 1, 5, 8-11, 16-17, 23-24 and 30-31 is proper. 

Conclusion
Rejection of claims 1, 5, 8-11, 16-17, 23-24 and 30-31 is proper.
Claims 18-22 and 25-29 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
November 3, 2021